         Case 1:18-cv-02787-GLR Document 10 Filed 01/22/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

MALIBU MEDIA, LLC,                              *

               Plaintiff,                       *          CASE NO. 1:18-cv-02787-GLR

v.                                              *

JOHN DOE subscriber assigned IP address *
73.236.152.242,
                                        *
              Defendant.
                                        *


                            PLAINTIFF’S NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE, Plaintiff, Malibu Media, LLC, has settled this matter with

Defendant, John Doe subscriber assigned IP address 73.236.152.242 (“Defendant”) through his

counsel, Robert Z. Cashman. Upon satisfaction of the terms of the parties’ settlement agreement,

to which Defendant still has executor obligations, Plaintiff will dismiss Defendant from this

action with prejudice.

       Dated: January 22, 2019                      Respectfully submitted,

                                                    MALIBU MEDIA, LLC.
                                                    PLAINTIFF
                                                    By: /s/ Jon A. Hoppe
                                                    Jon A. Hoppe, Esquire #6479
                                                    Counsel
                                                    Law Offices of Jon A. Hoppe, Esquire, LLC
                                                    1025 Connecticut Avenue, NW, Ste. 1000,
                                                    Washington, DC. 20036
                                                    (202) 587-2994 x2601 (ph.)




                                               1
         Case 1:18-cv-02787-GLR Document 10 Filed 01/22/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.

                                                          By: /s/ Jon A. Hoppe




                                              2
